[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              November 2, 2006
                              No. 06-11563                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                    D. C. Docket No. 05-60219-CR-KAM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

RICHARD OWEN BROWN,
a.k.a. Dwight Wynter,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                            (November 2, 2006)

Before TJOFLAT, DUBINA and WILSON, Circuit Judges.

PER CURIAM:

     Appellant Richard Owen Brown appeals his conviction for conspiracy to
import cocaine, conspiracy to possess with intent to distribute cocaine, and attempt

to possess with intent to distribute cocaine, in violation of 21 U.S.C. §§ 963 and

846. On appeal, Brown argues that the district court erred in denying his motion to

suppress physical evidence seized from his girlfriend’s car because the police

lacked probable cause to search the car. Brown further argues that the police

exceeded the scope of a valid inventory search when they read the contents of a

document found in the car, thus converting it into an investigatory search.

       “A district court’s ruling on a motion to suppress presents a mixed question

of law and fact. This Court reviews the district court’s finding of facts under the

clearly erroneous standard. The district court’s application of the law to those facts

is subject to de novo review.” United States v. Zapata, 180 F.3d 1237, 1240 (11th

Cir. 1999) (citations omitted). “Further, when considering a ruling on a motion to

suppress, all facts are construed in the light most favorable to the prevailing party

below.” United States v. Bervaldi, 226 F.3d 1256, 1262 (11th Cir. 2000).

      A party moving to suppress evidence must first show that he has standing,

consisting of “a legitimate expectation of privacy” in the car being searched.

United States v. Miller, 821 F.2d 546, 548 (11th Cir. 1987). On appeal, the

government does not dispute that Brown has standing to challenge the search of the

car at issue, even though his girlfriend owned it. Furthermore, the record reflects



                                           2
that Brown had a reasonable expectation of privacy in the car because Brown had

permission to drive it. See United States v. Miller, 821 F.2d 546, 548 (11th Cir.

1987) (holding that a driver of a borrowed car had a legitimate expectation of

privacy in it, and thus, had standing to challenge a search of the car).

      In most circumstances, unless there is consent, police officers must obtain a

warrant supported by probable cause to justify a search under the Fourth

Amendment. United States v. Magluta, 418 F.3d 1166, 1182 (11th Cir. 2005),

cert. denied, 126 S. Ct. 2966 (2006). There are, however, several exceptions to

this rule, including “the automobile exception,” which allows “officers [to] search

any container in an operational car without a warrant as long as they have probable

cause to believe that the container holds evidence of a crime.” Id. (citing

California v. Acevedo, 500 U.S. 565, 579-80, 111 S. Ct. 1982, 1991, 114 L. Ed. 2d

619 (1991)). “Probable cause for a search exists when under the totality of the

circumstances there is a fair probability that contraband or evidence of a crime will

be found in a particular place.” Id. (quotations and citations omitted). “In

examining the totality of the circumstances, a reviewing court must give due

weight to the officer’s experience.” United States v. Briggman, 931 F.2d 705, 709

(11th Cir. 1991).

      Furthermore, inventory searches, in accordance with reasonable police



                                           3
policy, are also permissible. Colorado v. Bertine 479 U.S. 367, 374, 107 S. Ct.

738, 742, 93 L. Ed. 2d 739 (1987). An inventory search permits a thorough search

of property lawfully in police custody, as long as that search is consistent with the

police caretaking function. United States v. O’Bryant, 775 F.2d 1528, 1534 (11th

Cir. 1985). Probable cause is not required to conduct a valid inventory search.

Illinois v. Lafayette, 462 U.S. 640, 643, 103 S. Ct. 2605, 2608, 77 L. Ed. 2d 65

(1983). In this context, “the legitimacy of the search . . . turns on its

reasonableness in light of the community caretaking functions that allow inventory

searches. . . . [T]he reasonableness of the inventory search depends on the

particular facts and circumstances.” United States v. Laing, 708 F.2d 1568, 1571

(11th Cir. 1983). We have held that “the mere expectation of uncovering evidence

will not vitiate an otherwise valid inventory search.” United States v. Roberson,

897 F.2d 1092, 1096 (11th Cir. 1990) (quotation and citation omitted).

      Based on the totality of the evidence known at the time, we conclude from

the record that authorities had a reasonable belief that Brown used the car to

facilitate the drug transaction and a reasonable belief that they would find drugs or

other evidence of criminal activity inside the car. Thus, authorities had probable

cause to search the car and the search was permissible under the “automobile

exception” to the Fourth Amendment’s warrant requirement. See Magluta, 418



                                            4
F.3d at 1182-83. We do not address whether authorities exceeded the scope of a

valid inventory search by reading the contents of the seized documents because the

warrantless search of Carlita’s car was otherwise supported by probable cause, and

thus, the district court did not err in denying Brown’s motion to suppress.

Accordingly, we affirm Brown’s conviction.

      AFFIRMED.




                                          5